Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 29, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141838                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  TARIEN A. HATCHER and MARKQUITA                                                                      Stephen J. Markman
                                                                                                       Diane M. Hathaway
  FREDERICK, Co-Personal Representatives of                                                                Mary Beth Kelly
  the Estate of Kimora N. Hatcher, Deceased,                                                               Brian K. Zahra,
                Plaintiffs-Appellants,                                                                                Justices
  and
  TARIEN A. HATCHER, Individually,
  MARKQUITA FREDERICK, Individually,
  TARIEN A. HATCHER, as Next Friend of
  Latariea Hatcher, a Minor, YVETTE HATCHER,
  ISABEL L. KUHLMAN, and JOSEPH EARLE,
               Plaintiffs,
  v                                                                 SC: 141838
                                                                    COA: 289208
                                                                    Macomb CC: 2007-001452-NO
  SENIOR HOME HEALTH CARE, INC.,
             Defendant-Appellee.
  _________________________________________/

         On order of the Court, the application for leave to appeal the August 19, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court. The plaintiffs
  have failed to show that the defendant had a legal duty to them separate and distinct from
  its contractual obligations. Fultz v Union Commerce Assoc, 470 Mich 460, 467 (2004).
  Although a contracting party’s assumption of contractual obligations does not extinguish
  or limit separately existing common-law or statutory tort duties owed to noncontracting
  third parties in the performance of a contract, Loweke v Ann Arbor Ceiling & Partition
  Co, LLC, 489 Mich ___ (Docket No. 141168, decided June 6, 2011), the plaintiffs have
  not shown that the defendant had any such separate duty to them. The defendant, as the
  provider of a nondefective product to a customer, did not thereby acquire a duty to all
  unknown third parties who might be injured by the customer’s misuse of the product.

         CAVANAGH, MARILYN KELLY and HATHAWAY, JJ., would vacate the judgment of
  the Court of Appeals and remand this case to the Macomb Circuit Court for further
  proceedings consistent with this Court’s opinion in Loweke v Ann Arbor Ceiling &
  Partition Co, LLC, 489 Mich ___ (Docket No. 141168, decided June 6, 2011).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 29, 2011                       _________________________________________
           t0726                                                               Clerk